          Case 1:19-vv-00961-UNJ Document 36 Filed 03/11/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-961V
                                        UNPUBLISHED


    EDWARD TAYLOR,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: February 9, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On July 3, 2019, Edward Taylor filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a Table injury - a shoulder injury related to
vaccine administration (“SIRVA”) - as a result of a Tetanus-diphtheria-acellular pertussis
(Tdap) vaccine administered on March 20, 2018. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On February 8, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Case 1:19-vv-00961-UNJ Document 36 Filed 03/11/21 Page 2 of 2




1. Specifically, Respondent indicates that

      DICP [the Division of Injury Compensation Programs, Department of
      Health and Human Services] has reviewed the petition and medical records
      filed in this case and has concluded that compensation is appropriate
      because petitioner meets the criteria for a presumed SIRVA, as defined by
      the Vaccine Injury Table. Specifically, petitioner had no history of pain,
      inflammation or dysfunction in his right shoulder; his pain occurred within
      48 hours of receipt of an intramuscular vaccination; his pain and reduced
      range of motion were limited to the shoulder in which the vaccine was
      administered; and no other condition or abnormality was identified to explain
      his symptoms. 42 C.F.R. § 100.3(a), (c)(10); 42 U.S.C. § 300aa-13(a)(1)(B).

Id. at 4. Respondent further agrees that “the statutory six-month sequela requirement has
been satisfied. See 42 U.S.C. § 300aa-11(c)(D)(I). Therefore, based on the record as it
now stands, petitioner has satisfied all legal prerequisites for compensation under the
Vaccine Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                             2
